Citation Nr: 1610267	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-33 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for renal cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran's multicystic clear cell renal carcinoma is the result of in-service Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for multicystic clear cell renal carcinoma have been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

Service connection for any disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran's service connection claim must be granted.

The Veteran served on active duty from March 1969 to October 1971, which included service in the Republic of Vietnam.  He is therefore presumed to have been exposed to Agent Orange during service.

As reflected in private treatment records, a neoplasm of the kidney and ureter was discovered in October 2009, and in November 2009 the Veteran underwent surgery for exploration of the left kidney and partial left nephrectomy, and the postoperative diagnosis was multicystic clear cell renal carcinoma.  

The Veteran's surgeon, Dr. Y.B., in a January 2010 treatment note, indicated that the Veteran's renal cancer may be related to his prior Agent Orange exposure.  In November 2013 and October 2014 statements, Dr. Y.B. expressed the opinion that the Veteran's renal cell carcinoma was at least as likely as not a direct result of his exposure to Agent Orange.  Dr. Y.B. described the process whereby Agent Orange could cause cancer, noted that Agent Orange was a known human carcinogen, and stated that, recently, sufficient evidence of an association between Agent Orange and kidney cancer had been established.  

The Veteran also submitted a report dated May 5, 1990, entitled "Report to Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange" from an Admiral E.R.Z.  The report expresses the opinion that there is adequate scientific evidence to conclude that there is at least as likely as not a relationship between exposure to Agent Orange and kidney cancer, and criticizes the Veterans' Advisory Committee on Environmental Hazards' review and assessment of the scientific evidence related to the association of adverse health effects and exposure to Agent Orange.

In July 2010, a VA examiner gave the opinion that the Veteran's left multicystic renal cell carcinoma was less likely than not a result of Agent Orange exposure.  However, the examiner's only rationale for the opinion was that there was "[n]o definitive scientific data."

In November 2015, a Veteran's Health Administration (VHA) physician reviewed the record and pertinent medical literature and opined that, despite the lack of a clear, documented relationship between renal cell carcinomas and Agent Orange, there was enough retrospective data to suggest that it is at least as likely as not that the Veteran's multicystic clear cell renal carcinoma was the result of his in-service exposure to Agent Orange.  In explaining this opinion, the physician stated that renal clear cell carcinomas had a known association with exposure to toxic compounds such as cadmium, asbestos, and petroleum by-products, and cited a 2011 American Urologic Association study indicating that exposure to Agent Orange might be a risk factor for kidney disease.  

Given the above, the evidence regarding whether the Veteran's renal cancer was caused by his in-service Agent Orange exposure is at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's multicystic clear cell renal carcinoma is the result of in-service Agent Orange exposure.  Accordingly, service connection for multicystic clear cell renal carcinoma must be granted. 


ORDER

Service connection for multicystic clear cell renal carcinoma is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


